 


115 HR 2603 RH: Saving America’s Vulnerable and Endangered Species Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 423 
115th CONGRESS 2d Session 
H. R. 2603 
[Report No. 115–562] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2017 
Mr. Gohmert (for himself, Mr. Babin, Mr. Gosar, Mr. Tipton, Mr. Westerman, Mr. King of Iowa, Mr. Burgess, Mr. Abraham, Mr. Marshall, and Mr. Hunter) introduced the following bill; which was referred to the Committee on Natural Resources 
 

February 15, 2018
Additional sponsors: Mr. Farenthold, Mr. Womack, Mr. Crawford, Mr. Johnson of Louisiana, Mr. Sessions, Mr. Cole, Mr. Peterson, Mr. LaMalfa, Mr. Lamborn, Mr. Olson, Mr. Duncan of South Carolina, Mr. Gianforte, Mr. Aderholt, Mr. Franks of Arizona, Mr. Higgins of Louisiana, Mr. Yoho, Mr. Biggs, Mr. Estes of Kansas, and Mr. Duffy

 
February 15, 2018 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on March 23, 2017 
 
 
 
 
A BILL 
To amend the Endangered Species Act of 1973 to provide that nonnative species in the United States shall not be treated as endangered species or threatened species for purposes of that Act. 
 
 
1.Short titleThis Act may be cited as the Saving America’s Vulnerable and Endangered Species Act or the SAVES Act . 2.Limitation on treatment of nonnative species in the United States as endangered species or threatened species (a)LimitationSection 13 of the Endangered Species Act of 1973 (relating to amendments to other laws, which have executed) is amended to read as follows: 
 
13.Limitation on treatment of certain species as endangered species or threatened species 
(a)LimitationThe species described in subsection (b) shall not be treated or listed as endangered species or threatened species for purposes of this Act. (b)Covered speciesThe species referred to in subsection (a) are species that are not native to the United States.. 
(b)Conforming amendmentThe table of contents in the first section of such Act is amended by striking the item relating to section 13 and inserting the following:   Sec. 13. Limitation on treatment of certain species as endangered species or threatened species..   February 15, 2018 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 